Name: Commission Regulation (EC) No 343/1999 of 16 February 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities 17. 2. 1999L 43/4 COMMISSION REGULATION (EC) No 343/1999 of 16 February 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 17 February 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 February 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. EN Official Journal of the European Communities17. 2. 1999 L 43/5 ANNEX to the Commission Regulation of 16 February 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 141,6 204 43,4 212 104,0 624 198,1 999 121,8 0707 00 05 068 132,1 999 132,1 0709 10 00 220 132,9 999 132,9 0709 90 70 052 133,0 204 136,9 999 134,9 0805 10 10, 0805 10 30, 0805 10 50 052 48,4 204 38,8 212 41,3 220 27,5 600 48,1 624 54,6 999 43,1 0805 20 10 204 73,7 999 73,7 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 56,5 204 64,9 464 96,1 600 102,2 624 76,0 999 79,1 0805 30 10 052 55,2 600 70,7 999 62,9 0808 10 20, 0808 10 50, 0808 10 90 039 76,4 060 39,9 400 78,5 404 60,3 528 113,1 706 107,2 720 81,7 728 89,1 999 80,8 0808 20 50 052 132,7 388 105,1 400 81,3 512 68,0 528 81,9 624 55,8 999 87,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.